DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         Claims 1-20 are pending for examination.

Information Disclosure Statement
3.     The Information Disclosure Statement (IDS) submitted on 3/25/2020 has been considered by the examiner and made of record in the application file.

Priority
4.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Claim Rejections - 35 USC § 112(b)
5.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.        Claims 10, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
           Claim 10, the recited limitation “the thickness of the compound part” on line 2 and “the thickness” on line 3 lack antecedent basis (the limitation “thickness” is not in parent claim 1). Furthermore, the recited claim language “the thickness in the first direction” on line 3 is  a thickness of the compound part at a first position in the first direction is thicker than a thickness of the compound part in the first direction at a second position farther from the first ferromagnetic layer than the first position” in order to correct antecedent basis and claim language for these limitations in the claim. 
         Claim 11, the recited limitation “the spin Hall effect15” on line 4 lacks antecedent basis (the limitation “spin Hall effect” is not in parent claim 1). For the purpose of examination, the examiner interprets the above limitation as “a spin Hall effect 15” in order to correct antecedent basis for this limitation in the claim. 
         Claim 14, the recited limitation “the periphery of the magnetoresistance effect element” on line 8 lacks antecedent basis (the limitation “periphery” is not previously recited in the claim). For the purpose of examination, the examiner interprets the above limitation as “a periphery 15” in order to correct antecedent basis for this limitation in the claim. 

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
7.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
8.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.


Claim Rejections - 35 USC § 102
10.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
11.     Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohmori et al. (U.S. Patent Application Publication 2012/0032289, hereinafter “Ohmori”).
          Regarding independent claim 14, Ohmori discloses a method of producing a storage element, comprising: a process in which a first magnetic layer, a nonmagnetic layer, a second 42 magnetic layer, and a first conductive layer are sequentially laminated; a process in which the first magnetic layer, the nonmagnetic layer, and the second magnetic layer are processed into a predetermined shape, and a magnetoresistance effect element in which the first ferromagnetic layer, the nonmagnetic 5layer, and the second ferromagnetic layer are laminated in that order is formed; a process in which the periphery of the magnetoresistance effect element is covered with an insulating layer; a process in which a second conductive layer having a recess part is .

Claim Rejections - 35 USC § 103
12.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
.    Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication 2018/0114898), in view of Ohmori et al. (U.S. Patent Application Publication 2012/0032289, hereinafter “Ohmori”).
         Regarding independent claim 1, Lee teaches a storage element, comprising: a first ferromagnetic layer; 5a second ferromagnetic layer; a nonmagnetic layer that is sandwiched between the first ferromagnetic layer and the second ferromagnetic layer in a first direction; a first wiring which extends in a second direction different from the first direction, and the first wiring being configured to sandwich the first ferromagnetic layer 10with the nonmagnetic layer in the first direction (Figs. 1, 2A, 15-22, and accompanying texts, a storage element, e.g., a magnetic tunnel junction 101 in Figs. 2A and 15-22, comprising: a first ferromagnetic layer 120; 5a second ferromagnetic layer 140; a nonmagnetic layer 130 that is sandwiched between the first ferromagnetic layer 120 and the second ferromagnetic layer 140 in a first direction “Z”; a first conducting wire 110 which extends in a second direction “X” different from the first direction “Z”, and the first conducting wire being configured to sandwich the first ferromagnetic layer 120 10with the nonmagnetic layer 130 in the first direction “Z”).
       Lee does not specifically teach an electrode which sandwiches the second ferromagnetic layer at least partially with the nonmagnetic layer in the first direction; and a compound part which is positioned inside the electrode and has a lower thermal conductivity than the electrode.
       Ohmori teaches a storage element comprising an electrode which sandwiches the second ferromagnetic layer at least partially with the nonmagnetic layer in the first direction; and a compound part which is positioned inside the electrode and has a lower thermal conductivity than the electrode (Figs. 1-8 and accompanying texts, a storage element, e.g., magnetic memory device 1 in Figs. 1-8, comprising an electrode 15 which sandwiches the second ferromagnetic layer 14 at least partially with the nonmagnetic layer 13 in the first direction, e.g., vertical direction, as same as direction “Z” in Lee’s reference above; and a compound part, e.g., 
        Since Lee and Ohmori are both from the same field of magnetic memory device, the purpose disclosed by Ohmori would have been recognized in the pertinent art of Lee.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Ohmori into the teaching of Lee for the purpose of providing a magnetic memory device having a plurality of vertical magnetization layers including a memory layer and a reference layer through a nonmagnetic substance, and memorizes information by reverse magnetization in a spin torque generated when a current 
flows between these layers, thus the magnetic memory device can operate at high speed with low current (Ohmori, [0007], [0008]). 
         Regarding dependent claim 5, the combination of Lee and Ohmori teaches the storage element according to claim 1, wherein at least a part of the second ferromagnetic layer does not overlap the compound part in the first direction (Ohmori, Figs. 2-8 and accompanying texts, at least a part of the second ferromagnetic layer 14 does not overlap the compound part, e.g., the low heat conductivity part 18, in the first vertical direction).  
        Regarding dependent claim 6, the combination of Lee and Ohmori teaches the storage element according to claim 1, 15wherein the compound part includes a part overlapping the first ferromagnetic layer in the first direction (Ohmori, Figs. 2-8 and accompanying texts, the compound part, e.g., the low heat conductivity part 18, includes a part overlapping the first ferromagnetic layer 12 in the first vertical direction).
        Regarding dependent claim 7, the combination of Lee and Ohmori teaches the storage element according to claim 1, wherein the compound part when viewed in the first direction sandwiches the 20first ferromagnetic layer in the second direction (Ohmori, Figs. 2-8 and accompanying texts, the compound part, e.g., the low heat conductivity part 18, when viewed in 
       Regarding dependent claim 8, the combination of Lee and Ohmori teaches the storage element according to claim 1, wherein the compound part when viewed in the first direction surrounds the first ferromagnetic layer (Ohmori, Figs. 2-8 and accompanying texts, the compound part e.g., the low heat conductivity part 18, when viewed in the first vertical direction surrounds the first ferromagnetic layer 14).  
      Regarding dependent claim 9, the combination of Lee and Ohmori teaches the storage element according to claim 1, wherein a first surface of the compound part on the side of the first wiring is curved (Ohmori, Figs. 2-8 and accompanying texts, a first surface of the compound part, e.g., the low heat conductivity part 18, on the side of the wiring 11 is curved, as shown in Fig. 8A).   
        Regarding dependent claim 10, the combination of Lee and Ohmori teaches 5the storage element according to claim 1, wherein a thickness of the compound part at a first position in the first direction is thicker than a thickness of the compound part in the first direction at a second position farther from the first ferromagnetic layer than the first position (Ohmori, Figs. 2-8 and accompanying texts, a thickness of the compound part, e.g., the low heat conductivity part 18, at a first position in the first vertical direction is thicker than a thickness of the compound part, e.g., the low heat conductivity part 18, in the first vertical direction at a second position farther from the first ferromagnetic layer 14 than the first position, [0009], [0058], [0109], [0132]).
       Regarding dependent claim 11, the combination of Lee and Ohmori teaches 10the storage element according to claim 1, wherein the first wiring contains any of a metal, an alloy, an intermetallic compound, a metal boride, a metal carbide, a metal silicide, and a metal phosphide which have a function of generating a spin current due to a spin Hall effect when a current flows (Lee, Figs. 1, 2A, 15-22, and accompanying texts, the first conducting wire 110 in Figs. 2A, 15-22, contains any of a metal, an alloy, an intermetallic compound, a metal boride, a metal 
       Regarding dependent claim 12, the combination of Lee and Ohmori teaches a semiconductor device, comprising: the storage element according to claim 1; and a plurality of switching elements that are electrically connected to the storage element (Lee, Figs. 21-22 and accompanying texts, a semiconductor device, e.g., magnetic memory device 97/98 in Figs. 21/22, respectively, comprising: the memory element 101; and a plurality of switching elements, e.g., transistors TR1, TR2 in Figs. 21-22, that are electrically connected to the memory element 101).
         Regarding dependent claim 13, the combination of Lee and Ohmori teaches a magnetic recording array comprising a plurality of the storage elements according to claim 1 (Lee, Figs. 15-22 and accompanying texts, a magnetic recording array in Figs. 15-22 comprising a plurality of the memory elements 101).  

Allowable Subject Matter
14.     Claims 2-4 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
15.     The following is a statement of reasons for the indication of allowable subject matter:  
          Regarding dependent claim 2, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the electrode has a first conductive part and a second conductive part from a position close to the second ferromagnetic layer in that order, wherein the second conductive part has a higher conductivity than the first 20conductive part, and wherein the compound part is positioned between the first conductive part and the second conductive part”. Claim 3-4 and 15-20 depend on claim 2.
Conclusion
16.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827